People v Alvarez (2018 NY Slip Op 04831)





People v Alvarez


2018 NY Slip Op 04831


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Acosta, P.J., Sweeny, Webber, Kahn, Oing, JJ.


7000 9682C/12

[*1]The People of the State of New York,	 Respondent,
vJesus Alvarez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Amy Donner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered July 13, 2012, convicting defendant, after a nonjury trial, of criminal trespass in the third degree, and sentencing him to time served, unanimously affirmed.
The court's verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Evidence that defendant entered a subway platform by jumping over a turnstile, without paying the required fare, was legally sufficient to establish that he entered the premises without being licensed or privileged to do so (see Penal Law § 140.00[5]; People v Thiam, 16 Misc 3d 136[A], 2007 NY Slip Op 51665[U] [App Term, 1st Dept 2007], lv denied 9 NY3d 993 [2007]). Defendant's actions were incompatible with those of a member of some category of persons having permission to ride the subway without paying, and the evidence supported the conclusion that he had no such permission (see Matter of Lonique M., 93 AD3d 203, 205-206 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK